Order unanimously modified by fixing the assessments as follows:

871 Fifth Avenue


Year Land Improvements Total

1937 $621,000 $179,000 $800,000
1939-40 610,000 190,000 800,000
1940-41 575,000 119,000 694,000
1941-42 550,000 120,000 670,000
1942-43 ' 502,000 173,000 675,000
1943-44 502,000 Yacant 502,000
1944r-45 502,000 Yacant 502,000

874 Fifth Avenue

1940-41 275,000 Yacant 275,000
1941-42 260,000 Yacant 260,000
1942-43 250,000 Yacant 250,000
1943-44 250,000 Yacant 250,000
1944-45 240,000 Yacant 240,000
As so modified the order is affirmed, with $20 costs and disbursements to the defendants-app ellants. Settle order on notice. Present — Martin, P. J., Glennon, Dore, Cohn and Yan Yoorhis, JJ.